Exhibit 10.5

 

RESEARCH, DEVELOPMENT

AND COMMERCIALIZATION AGREEMENT

 

This Research, Development and Commercialization Agreement (“Agreement”) is
entered into as of this 18th day of December, 2008, by and between:

 

on the one hand,

 

Hoffmann-La Roche Inc., with its principal place of business at 340 Kingsland
Street, Nutley, New Jersey 07110 USA (“Roche Nutley”), and F. Hoffmann-La Roche
Ltd, a Swiss corporation, with its principal office at Grenzacherstrasse 124,
CH-4070 Basel, Switzerland (“Roche Basel”; Roche Nutley and Roche Basel are
collectively referenced as “Roche”),

 

and on the other hand,

 

VIA Pharmaceuticals, Inc., with its principal place of business at 750 Battery
Street, Suite 330, San Francisco California 94111 USA (“VIA”).  VIA and Roche
each may be referred to herein as a “Party,” and collectively as “Parties.”

 

WHEREAS, Roche owns certain patent rights, know-how and regulatory filings with
respect to the Compound (as defined below);

 

WHEREAS, Roche believes that the Compound has the potential to be incorporated
into a drug with significant worldwide annual sales, and that VIA has the
ability to realize the potential of this compound;

 

WHEREAS, VIA desires to develop the Compound and ensure that it is diligently
developed and commercialized worldwide so as to realize promptly its therapeutic
and commercial potential;

 

WHEREAS, VIA desires to obtain an exclusive license under Roche’s patent rights,
know-how and regulatory filings to begin development and commercialization of
products containing the Compound; and

 

WHEREAS, Roche is willing to grant an exclusive license to VIA under such patent
rights and know-how.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties mutually agree as
follows:

 

ARTICLE 1

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings, and singular forms, plural forms and derivative forms, (i.e. other
parts of speech) shall be interpreted accordingly:

 

--------------------------------------------------------------------------------


 

1.1                               “Additional Licensed Compound” means any
compound other than the Compound or a Derivative, the composition or use of
which is claimed in the Roche Patent Rights, including any salt, ester,
non-covalent complex, chelate, hydrate, and stereoisomer thereof, and other
forms of any such compound.

 

1.2                               “Affiliate” means any corporation or
non-corporate business entity that directly or indirectly controls, is
controlled by, or is under common control with a Party to this Agreement.  As
used in this definition, the term “control” (with correlative meanings for the
terms “controlled by” and “under common control with”) means that an entity owns
greater than fifty percent (>50%) of the voting stock of the subject entity with
the ability to elect a majority of the board (or managing members) of such
entity, or otherwise has the power to govern and control the financial and the
operating policies and management of the subject entity, whether through the
ownership or control of voting securities, by contract or otherwise.  With
respect to Roche, the term “Affiliate” shall not include Genentech, Inc. or
Chugai Pharmaceutical Co., Ltd, unless Roche opts for such inclusion by giving
written notice to VIA.  With respect to VIA, the term “Affiliate” shall not
include any corporation or non-corporate business entity that VIA does not
directly or indirectly control.

 

1.3                               “Commencement” means, with respect to a
clinical trial, the date upon which the first patient receives the first dose of
an item that is the subject of such clinical trial.

 

1.4                               “Commercialize” means to make, have made,
develop, use, sell, have sold, offer for sale, and import.

 

1.5                               “Compound” means the compound ***, also known
as RO***.

 

1.6                               “Derivative” means any salt, ester,
non-covalent complex, chelate, hydrate, and stereoisomer of the Compound, and
any compound generated by modifying the structure of the Compound so as to
optimize its activity.

 

1.7                               “Development Plan” means the plan for guiding
development of Licensed Products.

 

1.8                               “Dollars” or “$” means US dollars.

 

1.9                               “Effective Date” means January 5, 2009.

 

1.10                        “FDA” means the United States Food and Drug
Administration and any successor entity thereto.

 

1.11                        “FD&C Act” means the US Federal Food, Drug, and
Cosmetic Act, as amended, and the equivalent laws and regulations in any foreign
countries or jurisdictions.

 

1.12                        “Field” means all therapeutic, prophylactic, and
other pharmaceutical uses and applications.

 

1.13                        “First Commercial Sale” means the first invoiced
sale by the VIA Group of a Licensed Product in a particular country to a Third
Party in such country.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

2

--------------------------------------------------------------------------------


 

1.14                        “Global Liaison” means an employee of Roche who is
selected by Roche to be the point person with primary responsibility for
communications and interactions with VIA.

 

1.15                        “IND” means an Investigational New Drug Application
filed with the FDA and covering administration of a Compound, Derivative or
Additional Licensed Compound.

 

1.16                        “Inventions” means any and all useful ideas,
concepts, methods, procedures, processes, improvements, inventions, discoveries,
and reductions to practice, whether or not patentable, which arise from or are
first made, conceived or first reduced to practice in the course of the
activities conducted pursuant to or in exercise of a right granted under this
Agreement.

 

1.17                        “Know-How” means all non-patented data, information,
methods, procedures, processes, materials and other know-how.

 

1.18                        “Licensed Product” means any product containing a
Compound, a Derivative or an Additional Licensed Compound, including all
formulations, dosages, and dosage forms thereof.

 

1.19                        “Major Market” means any of the US, Japan, the
United Kingdom, Germany, France, Spain or Italy.

 

1.20                        “NDA” means a new drug application, including all
necessary documents, data, and other information concerning a Licensed Product,
required for Regulatory Approval of the Licensed Product as a pharmaceutical
product by the FDA or an equivalent application to the equivalent agency in any
other country or group of countries (e.g. the marketing authorization
application (MAA) in the European Union).

 

1.21                        “Net Sales” means, with respect to VIA, the amount
of gross sales of all Licensed Products in the Territory invoiced by the VIA
Group to Third Parties, as reduced by the following deductions to the extent
actually allowed or incurred with respect to such sales:  (a) transportation
charges, and other shipping charges, such as insurance, (b) sales, value-added
and excise taxes, customs, duties, and any other governmental charges, to the
extent imposed upon the sale of the Licensed Product and paid by the selling
party, provided that no income taxes shall be deducted from gross sales of
Licensed Product to calculate Net Sales, (c) distributor fees, rebates or
allowances actually granted, allowed or incurred, including government and
managed care rebates, (d) quantity discounts, cash discounts or chargebacks
actually granted, allowed or incurred, and (e) allowances or credits to
customers or write offs of invoiced amounts, not in excess of the selling price
of Licensed Product, on account of governmental requirements, rejections,
recalls, or returns.

 

If Licensed Product is sold as part of a Combination Product (as defined below),
then the parties shall meet approximately one (1) year prior to anticipated
First Commercial Sale to negotiate, on a country-by-country basis, in good faith
and agree to an appropriate adjustment to Net Sales, on a country-by-country
basis, to reflect the relative significance of the Compound, Derivative or
Additional Licensed Compound and other pharmaceutically active ingredients
contained in the Combination Product.  If the parties cannot reach agreement,
then the Net Sales of the Combination Product, for the purposes of determining
royalty payments, shall be determined by multiplying the Net Sales of the
Combination Product (as defined in the portion of the Net Sales definition
preceding this paragraph) on a country-by-country basis, during the applicable
royalty reporting period, by the fraction, A/(A+B), where A is the average sale
price of the Licensed Product when sold separately in finished form and B is the
average sale price of the other pharmaceutical product(s) included in the

 

3

--------------------------------------------------------------------------------


 

Combination Product when sold separately in finished form, in each case during
the applicable royalty reporting period or, if sales of both the Licensed
Product and the other product(s) did not occur in such period, then in the most
recent royalty reporting period in which sales of both occurred.

 

In the event that such average sale price cannot be determined for both the
Licensed Product and all other pharmaceutical products(s) included in the
Combination Product, Net Sales for the purposes of determining royalty payments
shall be calculated by multiplying the Net Sales of the Combination Product by
the fraction of C/(C+D) where C is the fair market value of the Licensed Product
and D is the fair market value of all other pharmaceutical product(s) included
in the Combination Product.

 

“Combination Product” shall mean any product that contains, in addition to a
Compound, a Derivative or an Additional Licensed Compound, one or more other
pharmaceutically active ingredients.

 

1.22                        “Patent” means (a) any patent, including
re-examinations, reissues, renewals, extensions and term restorations thereof,
and any foreign counterpart of any of the foregoing, and (b) any pending
application for patent, including, without limitation, provisional applications,
continuations, continuations-in-part, divisional and substitute applications,
inventors’ certificates, and extensions, and any foreign counterpart of any of
the foregoing.

 

1.23                        “Phase I” means, with respect to the United States,
the first phase of human clinical trials using a limited number of human
subjects to gain evidence of the safety and tolerability of a Licensed Product
and information regarding pharmacokinetics and potentially pharmacological
activity for such Licensed Product, Compound, Derivative or Additional Licensed
Compound, which human clinical trials are completed prior to the initiation of
Phase II, as described in 21 C.F.R. § 312.21(a), as may be amended, or, with
respect to any other country or jurisdiction, the equivalent of such a clinical
trial in such other country or jurisdiction.

 

1.24                        “Phase II” means, with respect to the United States,
the second phase of human clinical trials of a Licensed Product in human
subjects to gain evidence of the efficacy in one or more indications and
expanded evidence of the safety of such Licensed Product, Compound, Derivative
or Additional Licensed Compound, as well as an indication of the dosage regimen
required, as described in 21 C.F.R.§ 312.21(b), as may be amended, or, with
respect to any other country or jurisdiction, the equivalent of such a clinical
trial in such other country or jurisdiction.

 

1.25                        “Phase III” means, with respect to the United
States, the third phase of human clinical trials of a Licensed Product, which
are large-scale trials to gain evidence of the efficacy and safety in a number
of human subjects sufficient to support Registration for such Licensed Product,
Compound, Derivative or Additional Licensed Compound with the FDA, as described
in 21 C.F.R. § 312.21(c), as may be amended, or, with respect to any other
country or jurisdiction, the equivalent of such a clinical trial in such other
country or jurisdiction.

 

1.26                        “Registration” in relation to any Licensed Product
means such approvals by the applicable Regulatory Agency in a country (or
community or association of countries) included in the Territory (including,
where applicable, price approvals) that are required to be obtained prior to
marketing and selling such Licensed Product in such country or jurisdiction.

 

1.27                        “Regulatory Agency” means, with respect to any
particular country or jurisdiction, the governmental authorities, bodies,
commissions, agencies and/or other instrumentalities of such

 

4

--------------------------------------------------------------------------------


 

country or jurisdiction (the EMEA with respect to the EU), with the primary
responsibility for the evaluation or approval of pharmaceutical products before
such product can be tested, marketed, promoted, distributed or sold in such
country, including such governmental bodies that have jurisdiction over the
conduct of clinical trials and/or the pricing of such pharmaceutical product. 
The term “Regulatory Agency” includes the FDA.

 

1.28                        “Regulatory Filing” means any filing with a
Regulatory Agency relating to or to permit or request, as applicable, the
clinical evaluation or Registration of a Licensed Product.  Regulatory Filings
include without limitation INDs and NDAs.

 

1.29                        “Roche Know-How” means all Know-How which on the
Effective Date is owned or controlled by, or licensed to, Roche and in which
Roche has a cost-free transferable interest.

 

1.30                        “Roche Patent Rights” means all Patents in the
Territory listed on Appendix A, and any future Patents that claim priority from
or the benefit of the filing date of any of the Patents listed in Appendix A,
and including any and all extensions, supplementary protection certificates and
the like with respect to any of the foregoing.

 

1.31                        “Signing Date” means December 18, 2008.

 

1.32                        “Territory” means the entire world, subject to
Section 12.7(a).

 

1.33                        “Third Party” means any party other than Roche,
Roche’s Affiliates, or a member of the VIA Group.

 

1.34                        “Transfer Know-How” means the Roche Know-How
identified on Appendix B.

 

1.35                        “VIA Group” means VIA, its Affiliates and
sublicensees under this Agreement.

 

1.36                        “VIA Know-How” means all Know-How that is related to
the Compound, a Derivative, an Additional Licensed Compound or a Licensed
Product, and is owned or controlled by VIA Group and in which VIA has a
transferable interest.

 

1.37                        “VIA Patent Rights” means all Patents in the
Territory that (a) claim a Compound, Derivative, Additional Licensed Compound or
Licensed Product, or the manufacture or use thereof, and (b) are owned or
controlled by VIA during the term of this Agreement.

 

1.38                        “US” means the United States of America, its
territories and possessions.

 

1.39                        “Valid Claim” means a claim contained in (i) an
issued and unexpired patent included within the Roche Patent Rights or VIA
Patent Rights that has not been held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
which decision is not subject to any further appeal, and that has not been
admitted to be invalid or unenforceable through abandonment, reissue, disclaimer
or otherwise or (ii) a patent application which is included within the Roche
Patent Rights or VIA Patent Rights and has been pending for less than *** (***)
years from the priority date.  If a claim of a patent application that ceased to
be a Valid Claim under item (ii) because of the passage of time later issues as
a part of a

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

5

--------------------------------------------------------------------------------


 

patent within item (i), then it shall again be considered to be a Valid Claim
effective as of the issuance of such patent.

 

ARTICLE 2

 

GRANT OF LICENSE

 

2.1                               Grants.

 

(a)                                 Subject to the terms and conditions of this
Agreement, Roche hereby grants to VIA and its Affiliates, and VIA hereby accepts
on its and their behalf, a sole and exclusive license, with full rights to
sublicense as provided in Section 2.2, under the Roche Patent Rights and Roche
Know-How, to (a) develop, use, sell, offer for sale, and import Licensed
Products containing the Compound, Derivative or Additional Licensed Compound in
the Field, in the Territory, and (b) make and have made Licensed Products in the
Territory for such development, use, sale, offering for sale, and importation.

 

(b)                                 Roche shall retain all rights under the
Roche Patent Rights and Roche Know-How for any other purpose.

 

2.2                               Right to Sublicense.  After the Commencement
of a Phase I clinical trial with a Licensed Product containing the Compound
(“Lead Product”) or replacement of the Lead Product by another Licensed Product,
VIA and its Affiliates shall have the right to sublicense the rights granted
under Section 2.1 to Third Parties, subject to Section 2.5.  If VIA grants such
sublicenses, then all such sublicenses shall conform to and be in accordance
with the terms of this Agreement.  VIA assumes full responsibility for the
performance of all obligations under this Agreement and will remain obligated to
Roche for all royalties due under this Agreement by reason of the operations of
any such sublicense.  VIA shall have the right to use Third Party contract
research and development organizations at any time during the term of this
Agreement.  If, prior to expiration or termination of this Agreement, VIA has or
would like to sublicense a Third Party under Roche Know-How and Roche Patent
Rights and would prefer that Roche grant a direct license to such Third Party
under Roche Know-How and Roche Patent Rights, then Roche will not unreasonably
deny granting such a direct license under Roche Know-How and Roche Patent
Rights, provided that such Third Party agrees to the applicable terms and
conditions of this Agreement and covenants to make the applicable financial
payments under this Agreement to Roche.

 

2.3                               Covenant Not to Sue.  If the making, having
made, using, offering for sale, selling, or importing in any country in the
Territory in the Field by the VIA Group of any composition described in the
Patent Rights which contains Compound manufactured using a process set forth in
the Patent Rights would, during the term of the Agreement in such country,
infringe a claim of an issued patent owned or controlled by Roche (other than
the Roche Patent Rights), Roche hereby grants to the VIA Group, to the extent
Roche is legally able to do so, a covenant not to sue under such patent, as may
be necessary to enable the VIA Group to make, have made, use, offer for sale,
sell and import such composition in such country.  Roche shall cause such
covenant to be binding on any assignee of any such patent and VIA shall have the
right to grant or assign its rights under such covenant to any of its permitted
sublicensees or assignees.

 

2.4                               Covenant Regarding License Scope.  VIA hereby
covenants and agrees that it and its Affiliates shall not, during the term of
this Agreement, in the absence of any other valid right or

 

6

--------------------------------------------------------------------------------


 

license granted to VIA or its Affiliates, knowingly practice any Roche Patent
Rights or Roche Know-How outside the scope of the licenses granted by Roche in
Section 2.1.

 

2.5                               Minimal Diligence.  If VIA has not completed a
Phase I clinical trial within three (3) years after the Effective Date with
respect to the Lead Product, then either (i) VIA shall commit to developing an
Additional Licensed Compound or a Derivative or (ii) Roche may terminate this
Agreement.  VIA shall have the burden of proving it has complied with its
diligence obligations under Section 6.1.  If VIA did not comply with such
obligations, then Roche may terminate all licenses granted herein.  Following
such termination by Roche under this Section 2.5 and if requested by Roche
within thirty (30) days after such termination, VIA shall negotiate in good
faith with Roche, for a period of sixty (60) days from the date of Roche’s
request, regarding granting a license to Roche on commercially reasonable terms
for the VIA Patent Rights and VIA Know-How related solely to the Licensed
Products.

 

2.6                               Roche Right of First Negotiation.  If VIA
seeks to out-license any Licensed Product to a Third Party (“Out-License”),
then, before approaching any such Third Party, VIA shall inform Roche and afford
Roche the opportunity to negotiate an Out-License under which Roche would obtain
a sole and exclusive license to such Licensed Product.  If Roche is interested
in such negotiation, then Roche shall inform VIA of its interest within
forty-five (45) days (“Review Period”).  If Roche indicates that it is not
interested in negotiation or if Review Period expires, then VIA shall have the
right to grant an Out-License to a Third Party.  If Roche indicates that it is
interested in negotiation within the Review Period, then Roche and VIA shall
negotiate in good faith for a period of time not to exceed sixty (60) days for
an Out-License (“Negotiation Period”).  If Roche indicates that it is not
interested in continuing negotiation or if the Negotiation Period expires, then
VIA shall have the right to grant a license to a Third Party.

 

2.7                               Section 365(n) of the Bankruptcy Code.  The
licenses granted under this Article 2 shall be treated as licenses of rights to
“intellectual property” (as defined in Section 101(56) of Title 11 of the United
States Code, as amended (the “Bankruptcy Code”)) for purposes of
Section 365(n) of the Bankruptcy Code.  The Parties agree that VIA may elect to
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code; provided that VIA complies with the terms of this Agreement.

 

ARTICLE 3

 

RESEARCH AND DEVELOPMENT REIMBURSEMENT AND MILESTONE PAYMENTS

 

3.1                               Fees.  VIA shall pay to Roche in consideration
for the rights granted herein a fee of *** Dollars ($***) which shall be
non-refundable, and non-creditable, and payable by VIA within thirty (30) days
after receipt of an invoice from Roche after the Signing Date.

 

3.2                               Milestone Payments.  VIA shall pay to Roche
non-refundable, non-creditable milestone payments in the amounts specified in
tabular form below (each a “Milestone Payment”) no later than thirty (30) days
after the first occurrence of each of the following events, as they occur:

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

7

--------------------------------------------------------------------------------


 

Milestones

 

Payments (Dollars)

 

Commencement of Phase I

 

$

***

 

Commencement of Phase II

 

$

***

 

Commencement Phase III

 

$

***

 

NDA Approval in the USA

 

$

***

 

NDA Approval in a Major Market country in Europe

 

$

***

 

 

Each milestone payment set forth under this Section 3.2 shall be paid to Roche
no more than once, and once paid shall be non-refundable.  For clarity, once any
milestone payment is paid to Roche under this Section 3.2, such payment shall
not be owed with respect to any other Licensed Product even if such milestone is
subsequently achieved again by any Licensed Product.

 

ARTICLE 4

 

ROYALTIES

 

4.1                               Royalties in General.  For each Licensed
Product, the obligation of VIA to pay Roche royalties based on sales of the
Licensed Product in a given country shall commence on the date of the First
Commercial Sale of such Licensed Product by the VIA Group in such country and
shall continue until the later of (a) the date upon which there no longer exists
in such country Roche Patent Rights having a Valid Claim that claims the
manufacture, use or sale of such Licensed Product in such country, or (b) the
date which is ten (10) years after the date of First Commercial Sale of such
Licensed Product in such country.  VIA shall pay or cause to be paid to Roche a
royalty based on Net Sales made by the VIA Group in the Territory, on a
country-by-country basis, at the applicable incremental royalty rate as provided
for in the table below in this Section 4.1, subject to reduction as provided in
Sections 4.3, 4.4, 4.5 and 4.6.

 

Total, Territory-wide Annual Net Sales in a single calendar year

 

Royalty Rate

 

Amount of Net Sales up to and including $***

 

***

%

Amount of Net Sales over $*** and up to and including $***

 

***

%

Amount of Net Sales over $*** and up to and including $***

 

***

%

Amount of Net Sales over $***

 

***

%

 

4.2                               Accrual of Royalties.  No royalty shall be due
or owing from the use or distribution of a Licensed Product in transactions
where no consideration is received by the VIA Group, such as when a Licensed
Product is made or used for tests or development purposes or is distributed as
samples.  No royalties shall be payable on sales among entities within the VIA
Group, but royalties shall be payable on the first subsequent sale by entities
within the VIA Group to a Third Party.  No multiple royalties shall be payable
under this Agreement because a commercialized Licensed Product is covered by
more than one Valid Claim or is covered by both a claim with respect to Know-How
and a Valid Claim.

 

4.3                               Reduction for No Patent.  If, but for this
Agreement, no Valid Claim of Roche Patent Rights would be infringed by the
making, using or selling of a Licensed Product in a country in the

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

8

--------------------------------------------------------------------------------


 

Territory, then the Net Sales of such Licensed Product in such country shall be
reduced by *** percent (***%) for the purpose of determining the royalties
payable under Section 4.1.

 

4.4                               Reduction for Third Party License Fees.  VIA
shall be entitled to deduct from its payment obligations under Section 4.1
hereunder *** percent (***%) of any license fees, milestone payments and
royalties that VIA pays to a Third Party in respect of any license to Third
Party Patents that VIA reasonably concludes is required for the manufacture,
use, offer for sale, sale or importation of the Compound, any Derivative or any
Additional Licensed Compound; provided that no such deduction shall reduce the
amount of any quarterly royalty payment under Section 4.1 by more than
*** percent (***%) of the amount otherwise payable.  If VIA is prevented from
deducting any amount by the proviso in the immediately preceding sentence, then
VIA shall be entitled to carry forward such amount for deduction from subsequent
payments to Roche under Section 4.1.

 

4.5                               Reduction for Generic Competition.  If a Third
Party sells a product that contains the same Compound, Derivative or Additional
Licensed Compound as found in the Licensed Product sold in a country in the
Territory, then VIA’s royalty obligations to Roche under Sections 4.1 and 4.3
with respect to sales in such country shall be reduced as follows:  ***.

 

4.6                               Cap on Royalty Reductions.  In no case shall
the royalties otherwise payable under Section 4.1 be reduced by more than
*** percent (***%) regardless of the number of reductions otherwise available
under Sections 4.3-4.5.

 

ARTICLE 5

 

ROYALTY REPORTS AND ACCOUNTING

 

5.1                               Royalty Payments; Royalty Reports.  After the
First Commercial Sale and for the remaining term of this Agreement, VIA shall
submit with each payment of royalties to Roche a written royalty report
(“Royalty Report”) covering sales of Licensed Product for each VIA fiscal
quarter (currently ending on or about the last day of March, June, September,
and December) with the following information provided on a country-by-country
basis for the Major Market countries and for the rest of the world as a whole:

 

(a)                                 gross sales;

 

(b)                                 Net Sales;

 

(c)                                  the royalties, payable in Dollars, which
shall have accrued hereunder in respect to such Net Sales;

 

(d)                                 withholding taxes, if any, required by law
to be deducted in respect of such sales;

 

(e)                                  the exchange rates used in determining the
amount of Dollars; and

 

(f)                                   the royalty rates applied to calculate
royalties due hereunder.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

9

--------------------------------------------------------------------------------


 

Royalty Reports shall be due for the entire Territory no later than sixty (60)
days after the end of the fiscal quarter to which they pertain.  The Parties
will cooperate with each other with regard to the handling of withholding taxes.

 

5.2                               Exchange Rate; Manner of Payment.  All
payments due under this Agreement shall be made in Dollars via wire transfer of
immediately available funds, or by such other commercially reasonable means as
may be designated by Roche.  Royalty payments due on Net Sales in countries in
the Territory outside the US shall be made in Dollars, after being converted by
VIA using the average rate of exchange for such currencies during the applicable
calendar quarter, as retrieved from Reuters’ system for the applicable period. 
If by law, regulations or fiscal policies, remittance of royalties in Dollars,
or removal of currency from the country, is prohibited or restricted, VIA will
notify Roche and payment of the royalty obligation shall be made by deposit
thereof in local currency to the credit of Roche in a recognized banking
institution in such country designated by Roche.  If in any country or
jurisdiction, the law, regulations or fiscal policies prohibit both the
transmittal and deposit of royalties on sales in such country, royalty payments
calculated as a percentage of Net Sales in that country shall be suspended for
as long as such prohibition is in effect, and as soon as such prohibition
ceases, all royalties that Roche would have otherwise been entitled to shall be
transmitted or deposited to the extent allowable.

 

5.3                               Payment Due Dates.  Royalties shown to have
accrued by each Royalty Report provided for under Article 5 of this Agreement
shall be due and payable sixty (60) days after the end of the fiscal quarter to
which they pertain.  Payment of royalties in whole or in part may be made in
advance of such due date.  All royalty and other payments due to Roche
hereunder, shall be made in Dollars and delivered to the account specified below
or to any other account specified by Roche:

 

Bank Name:

Citibank, n.a.

 

New York, NY

ABA Routing No.:

xxxxxxxxx

Account Name:

Hoffmann-La Roche Inc.

Account No.:

xxxxxxxx

 

VIA shall provide Roche with an annual non-binding forecast of anticipated Net
Sales for each calendar year by September 30 of the preceding calendar year.

 

5.4                               Right to Audit.  During the Term and for a
period of *** (***) years thereafter, VIA shall keep (and shall cause its
Affiliates, licensees and sublicensees to keep) complete and accurate records
pertaining to the purchase, storage, sale, or other disposition of Licensed
Products in sufficient detail to permit Roche to confirm the accuracy of all
royalty and other payments due hereunder.  Records will include, at a minimum,
master files, product numbers, description, quantities purchased, shipped, sold
and on-hand at period end, customer or supplier name, address, customer
agreements, date of purchase or sale, cost of purchase or sale price, and
delivery address.  Roche shall have the right to cause an independent, certified
public accountant to audit such royalty payments, and milestone payments related
to Net Sales for a period covering not more than the preceding *** (***) years. 
Such audits may be exercised no more than once per calendar year during normal
business hours upon reasonable prior written notice to VIA.  Prompt adjustments
shall be made by the parties to reflect the results of such audit.  Roche shall
bear the full cost of such audit

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

10

--------------------------------------------------------------------------------


 

unless such audit discloses an underpayment by VIA of more than five percent
(5%) of the amount of royalty or other payments due under this Agreement, in
which case, VIA shall bear the full cost of such audit and shall promptly remit
to the auditing party the amount of any underpayment, plus interest calculated
at the three month US Dollar LIBOR rate plus *** percent (***%).  If requested
by Roche, VIA shall provide to Roche within thirty (30) days after such request
any and all financial information relating to VIA that is controlled by VIA and
necessary for Roche to prepare its financial statements and to make governmental
filings, including full monthly reporting of data to Roche by the third work day
of each month and maintaining a set of accounting records, based on Roche
Financial Group Accounting and Reporting Requirements (“FGAR”) and International
Financial Reporting Standards (“IFRS”).

 

5.5                               Late Payments.  In the event that any payment
due under this Agreement is not made when due, the payment shall accrue interest
from the date due at the rate of the one-month LIBOR plus *** percent (***%);
provided, however, that in no event shall such rate exceed the maximum legal
annual interest rate.  The payment of such interest shall not limit Licensor
from exercising any other rights it may have as a consequence of the lateness of
any payment.

 

5.6                               Confidentiality of Records.  Roche agrees that
all information subject to review under this Article 5 or under any sublicense
agreement (other than the reported results of such review) is confidential and
that Roche and the auditor shall retain all such information in confidence,
although this condition is not intended to restrict Roche from enforcing any
term or provision of this Agreement in arbitration or court.

 

ARTICLE 6

 

RESEARCH, DEVELOPMENT AND MARKETING

 

6.1                               Development.  Prior to the Effective Date,
Roche has conducted research and development of the Compound.  VIA shall use
commercially reasonable efforts to develop and commercialize Licensed Products,
including obtaining the necessary approvals from Regulatory Agencies.  In no
case shall commercially reasonable efforts be less than those efforts that would
be exerted by a comparable biotech company with a drug of similar commercial
potential.

 

(a)                                 At the Effective Date of this Agreement,
Roche shall assign a Global Liaison to be the liaison with VIA.  The Global
Liaison will be the Roche point person with primary responsibility for
communications and interactions with VIA related to:

 

i)                                         General Inter-Company Communication

 

ii)                                      VIA Group due diligence

 

iii)                                   Technology and Data Transfer.

 

(b)                                 Similarly and for reasons including those
set out in Section 6.2(a).  VIA shall assign a liaison with Roche.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

11

--------------------------------------------------------------------------------


 

6.2                               Development Program.

 

(a)                                 VIA shall, at its expense, conduct a
clinical and commercial development program relating to the use of a Licensed
Product using commercially reasonable efforts (“Development Program”) consistent
with a Development Plan that is to be provided to Roche as soon as practicable
after creation by VIA.  VIA shall provide on a once yearly basis written reports
to the Global Liaison on the progress of the Development Program, and annually
shall provide to the Global Liaison a written overview of material Development
Program activities.

 

(b)                                 VIA shall maintain a clinical trials
database in accordance with the standards of Regulatory Agencies.

 

(c)                                  The Development Plan may be reasonably
modified and updated at any time as is deemed necessary at the discretion of
VIA.

 

(d)                                 Upon completion of a Phase I clinical trial
for each Licensed Product, VIA shall present to Roche (i) a summary presentation
of the data generated by such Phase I clinical trial, and (ii) a Development
Plan for Phase II.

 

(e)                                  Notwithstanding anything to the contrary
hereunder (including without limitation under Section 6.1 and this Section 6.2),
VIA’s sole and exclusive liability and Roche’s sole and exclusive remedy for any
failure by VIA to exercise any required level of efforts to research, develop,
obtain Registrations or commercialize the Licensed Products shall be for Roche
to exercise any termination right that Roche might have pursuant to Section 12.3
on account of such failure.

 

6.3                               Reversion to Roche.  Notwithstanding anything
in this Agreement to the contrary, if at any time and for any reason, whether
scientific, technical, medical, economic, commercial or otherwise, VIA shall
determine that it is not reasonable to continue clinical trials or other
development of Licensed Products (whether directly or through one or more
Affiliates or sublicensees), it may deliver a written notice of such
determination to Roche, and its election to cease further development, in which
event, Roche may terminate the Agreement and all licenses granted herein
pursuant to Section 12.3(b).  Likewise, if VIA determines not to pursue the
development or commercialization of a Licensed Product (whether directly or
through one or more Affiliates or sublicensees) in any of the following
sub-territories:  (i) the US, (ii) Japan, (iii) the European Union (in such case
at least three (3) of the Major Markets in the European Union), then VIA shall
provide Roche with written notice of its decision and shall terminate this
Agreement with respect to such sub-territory, within thirty (30) days following
Roche’s receipt of such notice, in which event, Roche may terminate all licenses
granted herein solely for such sub-territory pursuant to Section 12.3(b).

 

ARTICLE 7

 

PATENT RIGHTS

 

7.1                               Patent Prosecution and Maintenance.

 

(a)                                 Roche shall, at its sole expense, prosecute
any and all patent applications within the Roche Patent Rights to obtain patents
thereon and to maintain all patents included in the Roche Patent Rights. 
Interferences, nullification proceedings and oppositions shall be considered a
part of the prosecution and maintenance of the Roche Patent Rights.

 

12

--------------------------------------------------------------------------------


 

(b)                                 VIA shall, at its sole expense, prosecute
any and all patent applications within the VIA Patent Rights, to obtain patents
thereon and to maintain all patents included in the VIA Patent Rights using
patent counsel of its choice.  Interferences, nullification proceedings and
oppositions shall be considered a part of the prosecution and maintenance of the
VIA Patent Rights.

 

(c)                                  Roche shall keep VIA reasonably informed of
its prosecution of the Roche Patent Rights.  Roche agrees to provide VIA with a
written report no less frequently than once each year updating VIA with respect
to the status of its prosecution of the Roche Patent Rights.  Prior to making
any submissions, such as patent applications and responses to office actions, to
a patent office wherein Roche Patent Rights are being prosecuted, Roche shall
allow VIA to comment on such submissions.

 

7.2                               Discontinuance/Abandonment.  Notwithstanding
Section 7.1, Roche shall have the right to discontinue the prosecution of any
patent application, or to abandon any patent, encompassed within the Roche
Patent Rights.  If Roche decides to abandon or allow to lapse any patent
application or patent within the Roche Patent Rights, then Roche shall inform
VIA at least thirty (30) days prior to such abandonment or lapse and VIA shall
be given the opportunity to have such Patent assigned to it from Roche.  If a
Roche patent application or patent is assigned to VIA, then such Patent shall
cease to be considered Roche Patent Rights for purposes of royalty payments
under Article 4.

 

7.3                               Status of Patent Rights.  Within thirty (30)
days after each anniversary of the Effective Date, Roche shall advise VIA as to
the then-current status of any patent applications or patents within the Roche
Patent Rights.

 

7.4                               Ownership of Future Inventions and Know-How.

 

(a)                                 Patentable and unpatentable Inventions or
Know-How made, developed or conceived by VIA personnel alone (or jointly with
one another) shall be the sole property of VIA (“VIA Inventions”).  VIA shall
have sole discretion and responsibility to prepare file, prosecute and maintain
patent applications for VIA Inventions, and shall be responsible for related
interference proceedings.

 

(b)                                 Patentable and unpatentable Inventions or
Know-How made, developed or conceived by Roche personnel alone (or jointly with
one another) shall be the sole property of Roche (“Roche Inventions”).  Roche
shall have sole discretion and responsibility to prepare file, prosecute and
maintain patent applications for Roche Inventions, and shall be responsible for
related interference proceedings.

 

(c)                                  Patentable or unpatentable Inventions or
Know-How jointly made, developed or conceived by VIA and Roche personnel shall
be jointly owned, unless the Parties agree otherwise.  Patent applications for
joint inventions shall be prepared and prosecuted jointly.  Subject to any
exclusivity obligations set forth in this Agreement, each Party shall be free to
use and exploit jointly owned Inventions, Patents and Know-How without the
consent of, or any duty to account to, the other Party.

 

(d)                                 In no event shall any disclosure of
compounds, inventions or other information in accordance with this Section 7.4
be construed as an offer to sell those compounds, inventions or other
information.  Any disclosure under this Section 7.4 shall be subject to the
confidentiality provisions of this Agreement.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 8

 

INFRINGEMENT

 

8.1                               Applicability.  The provisions of this
Article 8 shall govern the Parties’ rights and obligations, as between
themselves, with respect to actions against Third Parties for infringement of
the Patents or misappropriation of the Know-How licensed under this Agreement.

 

8.2                               Third Party Infringement.

 

(a)                                 If either VIA or Roche becomes aware of any
product made, used, sold or imported in the Territory which it believes to
(i) infringe a Valid Claim within the Roche Patent Rights (“Roche Patent
Infringement”) or the VIA Patent Rights, (ii) or constitute a misappropriation
of Know-How owned by either Party covering or relating to a Licensed Product or
its manufacture or use, then such Party (the “Notifying Party”) shall promptly
(and, in the event of receiving a Paragraph IV Certification described in
21 C.F.R. § 314.50(i)(A)(4), within ten (10) days) advise the other Party of all
the relevant facts and circumstances known by the Notifying Party in connection
with the infringement or misappropriation.

 

(b)                                 Roche shall have the right, at its own
expense, but not the obligation, to enforce Roche Patent Rights against Roche
Patent Infringement and VIA shall have the right, at its own expense, but not
the obligation, to enforce VIA Patent Rights against infringement.  VIA and its
Affiliates shall, at Roche’s sole expense, fully cooperate with Roche with
respect to the investigation and prosecution of such alleged Roche Patent
Infringement or misappropriation including (without limitation) the joining of
VIA and its Affiliates as a party to such action, as may be required by the law
of the particular forum where enforcement is being sought.  Roche and its
Affiliates shall, at VIA’s sole expense, fully cooperate with VIA with respect
to the investigation and prosecution of such alleged infringement of the VIA
Patent Rights or misappropriation including (without limitation) the joining of
Roche and its Affiliates as a party to such action, as may be required by the
law of the particular forum where enforcement is being sought.

 

(c)                                  If Roche elects to proceed with an
enforcement action pursuant to Section 8.2(b) with respect to infringement of
the Roche Patent Rights that is or can reasonably be expected to be competitive
with a Licensed Product (“Competitive Infringement”), then VIA shall have the
right to intervene and pursue its own damages claim against any alleged
Competitive Infringement, and Roche shall, at VIA’s sole expense, take all such
actions and execute all such documents as may be necessary to enable VIA to
pursue such claim, including by taking actions and executing documents at VIA’s
direction on VIA’s behalf.  Any such intervention by VIA under this
Section 8.2(c) shall be controlled by VIA with respect to such damages claim;
however, Roche shall remain in control of the defense against any claim,
counterclaim or defense of patent invalidity or unenforceability related to any
such Roche Patent Infringement.  Notwithstanding the foregoing provisions of
this Section 8.2(c), if VIA is unable to intervene and pursue its own damages
claim because VIA lacks standing (e.g., because VIA does not own the Roche
Patent Rights) or for any other reason, Roche shall pursue such damages claim
directly for VIA’s benefit as VIA may reasonably request.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Roche grants to VIA the right to enforce the
Roche Patent Rights against Competitive Infringement, if:

 

(i)                                     Roche fails, within sixty (60) days
(twenty (20) days in the event of the filing of a Paragraph IV Certification)
after receiving notice from VIA of the Roche Patent Infringement to (1) notify
VIA that Roche elects to proceed with an enforcement action pursuant to
Section 8.2(b), (2) take reasonable action to investigate such alleged
infringement, and (3) promptly thereafter, institute an action to abate such
alleged infringement and to prosecute such action diligently, or

 

(ii)                                  Roche earlier notifies VIA that Roche does
not plan to terminate the infringement or institute such action solely pursuant
to Section 8.2(b).

 

If VIA notifies Roche that there are circumstances that require the enforcement
of the Roche Patent Rights against a Competitive Infringement within a shorter
period than contemplated by Section 8.2(d)(i) above in order to avoid any loss
of rights or compromising any potential claims, then Roche shall in good faith
discuss with VIA avenues for instituting an action (or allowing VIA to institute
an action) more rapidly than contemplated by Section 8.2(d)(i) above.

 

Roche and its Affiliates shall fully cooperate with VIA, at VIA’s expense, with
respect to the investigation and prosecution of such alleged infringement
including (but not limited to) the joining of Roche and its Affiliates as a
party to such action, as may be required by the law of the particular forum
where enforcement is being sought.  Any such enforcement action by VIA under
Roche Patent Rights shall be limited to enforcement against Competitive
Infringement.

 

(e)                                  If Roche is prosecuting an infringement
action under Section 8.2(b), then Roche shall have the right to control such
litigation and shall bear all legal expenses (including court costs and legal
fees and expenses), including settlement thereof.  If a claim for damages is
brought by VIA or VIA requests that Roche pursue such a claim for VIA’s benefit
pursuant to Section 8.2(c), then VIA shall have such right to control (or
direct, if VIA is not able to intervene and pursue its own damages claim and
requests that Roche pursue such claim for VIA’s benefit) such claim for damages
and shall bear all its and Roche’s legal expenses (except as provided otherwise
in the event that Roche should join as a party to such action).  No settlement
or consent judgment or other voluntary final disposition of any infringement
action brought by a Party pursuant to this Section 8.2 may be entered into
without the prior written consent of the other Party if such settlement would
require the other Party to be subject to an injunction or to make a monetary
payment or would restrict the claims in or admit any invalidity of any of the
Roche Patent Rights or VIA Patent Rights or significantly adversely affect the
rights of the other Party to this Agreement.

 

Roche shall be entitled to keep, out of all damages or costs recovered by Roche
in connection with any action filed by Roche under Section 8.2(b), and after
first reimbursing both parties for any out-of-pocket costs and expenses incurred
in bringing the action (“Roche Net Recovery”), an amount equal to (i) one
hundred percent (100%) of such Roche Net Recovery for actions against Roche
Patent Infringement that are not Competitive Infringement, and (ii) twenty-five
percent (25%) of the Roche Net Recovery from any action to the extent involving
Competitive Infringement, and the rest of such Roche Net Recovery shall be
provided to VIA.  VIA shall be entitled to keep seventy-five percent (75%) of
all damages or costs recovered by VIA in connection with any claim for damages
brought by VIA under Section 8.2(c) or 8.2(d), after first reimbursing both
parties for any out-of-pocket costs and expenses incurred in bringing the action
(“VIA Net Recovery”), and the rest of such

 

15

--------------------------------------------------------------------------------


 

VIA Net Recovery (25%) shall be provided to Roche.  If the Parties agree to
jointly prosecute such infringement action and jointly share expenses, then the
Parties will split 50:50 all damages or costs recovered, after first reimbursing
each Party for any out-of-pocket expenses in such action.  If the recovery of a
Party or Parties prosecuting an action solely under this Section 8.2 does not
exceed the Parties’ costs in such action, then each Party shall be reimbursed
pari passu for any out-of-pocket expenses incurred in such action.

 

(f)                                   Sections 8.2(b)-(e) shall apply mutatis
mutandis to trade secret misappropriation actions relating to competitive Third
Party activities involving Roche Know-How as it does to enforcement of Roche
Patent Rights against Competitive Infringement.

 

(g)                                  Neither Party shall be entitled to grant
covenants not to sue or other similar rights under Patents owned by the other
Party, provided, however, VIA may grant licenses and sublicenses in accordance
with Section 2.2.

 

ARTICLE 9

 

REPRESENTATIONS AND WARRANTIES

 

9.1                               Representations of Roche.  Roche hereby
represents to VIA as of the Effective Date that:

 

(a)                                 Roche is duly formed and/or incorporated,
validly existing and in good standing, with the corporate power and authority to
enter into this Agreement and to perform its obligations hereunder.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Roche.  This Agreement has been duly executed
and delivered by Roche and constitutes the valid, binding and enforceable
obligation of Roche, subject to applicable bankruptcy, reorganization,
insolvency, moratorium and other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity.

 

(b)                                 Roche owns the Roche Patent Rights and owns,
controls, or licenses the Roche Know-How and owns all of the Transfer Know-How
(as defined in Section 11.1);

 

(c)                                  Except for the Roche Patent Rights, Roche
and its Affiliates do not own or control any Patents claiming the Compound;

 

(d)                                 Roche has the right to grant VIA the rights
and licenses granted under this Agreement; and

 

(e)                                  Roche is not subject to, or bound by, any
provision of:

 

(i)                                     any articles or certificates of
incorporation or by-laws;

 

(ii)                                  any mortgage, deed of trust, lease, note,
shareholders’ agreement, bond, indenture, license, permit, trust, custodianship,
or other instrument, agreement or restriction; or

 

(iii)                               any judgment, order, writ, injunction or
decree or any court, governmental body, administrative agency or arbitrator;

 

16

--------------------------------------------------------------------------------


 

that would prevent, or be violated by, or under which there would be a default
as a result of, nor is the consent of any Third Party required for, the
execution, delivery and performance by Roche of this Agreement and the
obligations contained herein, including without limitation, the grant to VIA of
the license described in Section 2.1 hereof.

 

9.2                               Representations of VIA.  VIA hereby represents
to Roche as of the Effective Date that:

 

(a)                                 VIA is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization, with the corporate power and authority to enter into this
Agreement and to perform its obligations hereunder.  The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite corporate action on the part of VIA. 
This Agreement has been duly executed and delivered by VIA and constitutes the
valid, binding and enforceable obligation of VIA, subject to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity.

 

(b)                                 VIA is not subject to, or bound by, any
provision of:

 

(i)                                     any articles or certificates of
incorporation or by-laws;

 

(ii)                                  any mortgage, deed of trust, lease, note,
shareholders’ agreement, bond, indenture, license, permit, trust, custodianship,
or other instrument, agreement or restriction, or

 

(iii)                               any judgment, order, writ, injunction or
decree or any court, governmental body, administrative agency or arbitrator,

 

that would prevent, or be violated by, or under which there would be a default
as a result of, nor is the consent of any Third Party required for, the
execution, delivery and performance by VIA of this Agreement and the obligations
contained herein.

 

9.3                               Disclaimer of Warranties.  EXCEPT AS SET FORTH
EXPRESSLY IN THIS AGREEMENT, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESSED OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THE INTELLECTUAL RIGHTS OF THIRD PARTIES.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, BOTH PARTIES ACKNOWLEDGE AND DISCLAIM ANY
WARRANTY AS TO:  (I) THE SUCCESS OF ANY DEVELOPMENT OR CLINICAL TRIAL, STUDY OR
TEST COMMENCED BY UNDER THIS AGREEMENT; OR (II) REGULATORY APPROVAL, PRODUCT
INTRODUCTION, SAFETY, USEFULNESS OR COMMERCIAL SUCCESS OF ANY LICENSED PRODUCT.

 

ARTICLE 10

 

CONFIDENTIALITY

 

10.1                        Treatment of Confidential Information.  Except as
otherwise provided in this Article 10, during the term of this Agreement and for
a period of five (5) years thereafter, VIA and its

 

17

--------------------------------------------------------------------------------


 

Affiliates will retain in confidence and use only for purposes of this Agreement
any information, data, and materials supplied by Roche or on behalf of Roche to
VIA and its Affiliates under this Agreement, and Roche will retain in confidence
and use only for purposes of this Agreement any information, data, and materials
supplied by VIA or on behalf of VIA to Roche under this Agreement.  For purposes
of this Agreement, all such information and data which a Party is obligated to
retain in confidence shall be called “Confidential Information” of the
disclosing Party.

 

10.2                        Right to Disclose.  To the extent it is reasonably
necessary or appropriate to fulfill its obligations or exercise its rights under
this Agreement or any rights which survive termination or expiration hereof, VIA
and Roche each may disclose the Confidential Information of the other Party to
their respective Affiliates, sublicensees, consultants, outside contractors,
clinical investigators or other Third Parties provided that such entities or
persons agree in writing (a) to keep the Confidential Information confidential
for the same time periods and to the same extent as VIA and Roche are required
to keep the Confidential Information confidential and (b) to use the
Confidential Information only for such purposes as VIA and Roche (as applicable)
are entitled to use the Confidential Information.  Each Party or its Affiliates
or sublicensees may disclose such Confidential Information of the other Party to
government or other regulatory authorities to the extent that such disclosure
(i) is reasonably necessary to obtain Patents or authorizations to conduct
clinical trials with or to market commercially the Licensed Products, provided
such Party is otherwise entitled to engage in such activities under this
Agreement; (ii) is otherwise legally required; (iii) is in facilitation of a
Party’s relationship with its existing or prospective investors; or (iv) is
permitted pursuant to Section 14.7; provided that if a Party is legally required
to make such a disclosure under (ii), it shall, if practicable under the
circumstances, first have given prompt notice to the other Party hereto to
enable it to seek any available exemptions from or limitations on such a
disclosure, or to apply for confidential treatment or a protective order.

 

10.3                        Release From Restrictions.  The foregoing
obligations in respect of disclosure and use of Confidential Information shall
not apply to any part of such Confidential Information that the receiving Party,
or its Affiliates (all collectively referred to as the “Receiving Party”) can
demonstrate by competent evidence:

 

(a)                                 is or becomes publicly available other than
by acts of the Receiving Party in breach of this Agreement;

 

(b)                                 is disclosed to the Receiving Party or its
Affiliates or sublicensees by a Third Party who had the right to disclose such
Confidential Information to the Receiving Party;

 

(c)                                  prior to disclosure under this Agreement,
was already in the possession of the Receiving Party or its Affiliates or
sublicensees, provided such Confidential Information was not obtained, directly
or indirectly, from the other Party under this Agreement; or

 

(d)                                 was independently discovered or developed by
the Receiving Party without resort to or use of any Confidential Information of
the disclosing Party.

 

10.4                        Confidentiality of Agreement.  Except as otherwise
required by law or the terms of this Agreement or mutually agreed upon by the
Parties hereto, each Party shall treat as confidential the terms, and conditions
of this Agreement, except that Roche and VIA may each disclose such terms and
conditions and the achievement of milestone and other significant events under
this Agreement to its Affiliates and sublicensees, and to current, and potential
investors, merger partners

 

18

--------------------------------------------------------------------------------


 

or acquirors.  Furthermore, either Party in connection with its current or
future status as a public company (or in connection with its initial public
offering registration activities) may disclose the terms of this Agreement to
the extent required by the federal securities laws or regulations or the
rules or regulations of any stock exchange or NASDAQ, and provided, that the
disclosing Party shall seek confidential treatment of key business terms
contained in this Agreement, including but not limited to the royalty rates;
provided further, that the disclosing Party shall duly consider reasonable and
timely suggestions, advice and input from the non-disclosing Party with respect
to seeking confidential treatment of key business terms contained in the
Agreement.  After execution of this Agreement, the Parties shall release the
joint press release, the text of such shall be mutually agreeable to each Party,
announcing the execution of the Agreement.  In addition, the Parties have agreed
to the publicity-related provisions that are set forth in Section 14.7.

 

10.5                        Return of Confidential Information.  Upon
termination of this Agreement by either Party for any reason, the rights of each
Party to retain and use the Confidential Information of the other shall be as
provided in Article 12, provided, however, that each Party may retain a single
archival copy of the other Party’s Confidential Information solely for the
purpose of determining the extent of disclosure of Confidential Information
hereunder and assuring compliance with the surviving provisions of this
Agreement.

 

ARTICLE 11

 

TRANSFERS AND ACCESS; REGULATORY

 

11.1                        Transfer of Know-How.  Immediately after the
Effective Date, but not later than sixty (60) days after the Effective Date,
Roche shall transfer (originals or copies) to VIA all of the Roche Know-How
listed in Appendix B (the “Transfer Know-How”).  If Roche identifies any Roche
Know-How in the future that should have been included in the Transfer Know-How,
then Roche shall provide such Roche Know-How to VIA in a timely manner.  Roche
agrees to provide to VIA upon VIA’s reasonable request and at VIA’s sole expense
copies of the prosecution files and histories of the Roche Patent Rights that
are not publicly available.  At VIA’s request, Roche shall participate in up to
two (2) telephone conferences designed to answer questions related to the Roche
Know-How, provided that Roche shall not be obligated to provide more that one
(1) person day of effort related to these telephone conferences.

 

11.2                        Tissue Samples.  Roche has certain tissue samples
related to the subject matter of this Agreement (“Samples”).  Upon the request
of VIA, Roche shall provide VIA with access to these Samples or transfer such
Samples to VIA.  Once Roche’s right of first negotiation under Section 2.6 is
exhausted, Roche shall have the right to transfer such Samples to VIA.

 

11.3                        Regulatory Affairs.

 

(a)                                 During the Term, VIA shall (i) control and
be solely responsible for making all needed Regulatory Filings relating to the
development of Licensed Products and for seeking and maintaining Registrations
of Licensed Products developed by VIA throughout the Territory, in such
countries as it selects; and (ii) own and be responsible for preparing and
submitting all Regulatory Rulings, including preparing all applications and
reports necessary as part of an IND, NDA, DMF (“Drug Master File”), or other
necessary filing required for Registration.  Roche shall assign to VIA all
rights, title and interest in and to all Regulatory Filings that Roche has made
with respect to any Compound or Derivative and all licenses, authorizations and
permits that Roche has obtained with

 

19

--------------------------------------------------------------------------------


 

respect to clinical trials of any Compound or Derivative.  Roche shall permit
VIA to access, and shall provide VIA with sufficient rights to reference and use
in association with exercising its rights and performing its obligations under
this Agreement, all records pertaining to Compounds, Derivatives or Licensed
Products as are in the possession of Roche and are reasonably necessary for
obtaining Registrations for Licensed Products.

 

(b)                                 In conducting any research or development
activities under this Agreement, VIA shall (i) ensure that its employees,
agents, clinical institutions and clinical investigators comply with all
Regulatory Agency statutory and regulatory requirements with respect to Licensed
Products, including but not limited to the Federal Food, Drug and Cosmetic Act,
as amended, the Public Health Service Act, Institutional Review Boards, GCP,
GLP, IND regulations, and any conditions imposed by a reviewing IRB or
Regulatory Agency; and (ii) not utilize, in conducting studies on Licensed
Products, any person or entities that at such time are debarred by a Regulatory
Agency, or that, at such time, are under investigation by the FDA for debarment
action pursuant to the provisions of 21 U.S.C. § 335.

 

ARTICLE 12

 

TERM AND TERMINATION

 

12.1                        Term.  This Agreement shall become binding upon the
Effective Date.  This Agreement shall continue thereafter in full force and
effect, unless terminated sooner pursuant to Sections 12.2 or 12.3 below, until
it expires upon the expiration of VIA’s obligation to pay royalties to Roche
hereunder (such expiration of the term of this Agreement without termination,
“Expiration”).

 

12.2                        VIA’s Right to Terminate.

 

(a)                                 For Material Breach at any Time.  VIA may
terminate this Agreement, as a whole, at any time if (i) Roche materially
breaches the Agreement and (ii) such material breach is not cured by Roche
within ninety (90) days after VIA provides Roche with written notice of such
breach, or, if such breach cannot be cured through commercially reasonably
efforts within such ninety (90) days, and Roche has (within such time period)
submitted a plan for cure as promptly as is reasonably practicable through the
application of commercially reasonable efforts with a cure date reasonably
acceptable to VIA, after the earlier of the cure date agreed to by VIA or the
date Roche ceases commercially reasonable efforts to cure such breach.

 

(b)                                 For Convenience.  VIA may terminate this
Agreement for convenience, upon sixty (60) days prior written notice to Roche,
provided that such notice of termination may not occur until after the one year
anniversary of the Effective Date.  VIA may commence to wind down all of its
activities under this Agreement immediately upon such notice.

 

12.3                        Roche’s Right to Terminate.

 

(a)                                 For Material Breach at any Time.  Roche may
terminate this Agreement, as a whole, at any time if (i) VIA materially breaches
the Agreement and (ii) such material breach is not cured by VIA within ninety
(90) days after Roche provides VIA with written notice of such breach, or, if
such breach cannot be cured through commercially reasonably efforts within such
ninety (90) days, and VIA has (within such time period) submitted a plan for
cure as promptly as is reasonably

 

20

--------------------------------------------------------------------------------


 

practicable through the application of commercially reasonable efforts with a
cure date reasonably acceptable to Roche, after the earlier of the cure date
agreed to by Roche or the date VIA ceases commercially reasonable efforts to
cure such breach.  If VIA files a petition for bankruptcy, dissolution,
liquidation or winding up of affairs, then such petition shall not relieve VIA
of its obligation for continued performance under this Agreement pending a
decision on such petition.

 

(b)                                 For VIA’s Discontinuance of the Development
Plan.  Notwithstanding anything in this Agreement to the contrary, Roche may
terminate the Agreement and all licenses granted herein following receipt of
written notice from VIA of VIA’s decision to discontinue all of VIA’s activities
under the Development Plan pursuant to Section 6.3 in either the Territory or a
sub-territory (as defined in Section 6.3), as applicable; provided that any such
termination for a sub-territory shall only be effective for such sub-territory
(i.e., this Agreement shall remain in force for all remaining sub-territories
that are not subject to such termination).  Following such termination and at
Roche’s request within thirty (30) days after such termination, VIA shall
negotiate in good faith with Roche, for a period of sixty (60) days from the
date of Roche’s request, to license on commercially reasonable terms to Roche
the VIA Patent Rights and VIA Know-How related solely to the Licensed Products
in the Territory or terminated sub-territory, as applicable.

 

12.4                        General Effect of Expiration or Termination.  Upon
Expiration or termination of this Agreement for any reason, all rights and
obligations of the Parties hereunder shall cease, except as explicitly provided
for below in this Article 12 or elsewhere in this Agreement.  Expiration or
termination of this Agreement shall not relieve the Parties of any obligation to
make payments or otherwise to the extent related to events or other facts in
existence prior to such Expiration or termination.

 

12.5                        Rights Upon Expiration or Any Termination.

 

(a)                                 Upon Expiration of this Agreement in any
country, VIA shall continue to have a royalty-free, perpetual right to
Commercialize Licensed Products in the Territory, as the license granted VIA in
Section 2.1 shall automatically become royalty-free, non-exclusive and perpetual
in the country of Expiration.

 

(b)                                 Upon Expiration or termination of this
Agreement for any reason, the following Sections and Articles shall survive such
expiration or termination, subject to any later termination dates provided for
therein:  Sections 5.1 and 5.2 (with respect to payments having accrued during
the term of this Agreement); Sections 5.4; 5.5; and 9.3, and Articles 1, 8 (as
relates to infringement occurring during the term of this Agreement), 10, 12, 13
and 14.

 

12.6                        Rights Upon Certain VIA Terminations.

 

(a)                                 Upon termination by VIA for Roche’s uncured
material breach of this Agreement pursuant to Section 12.2(a), the following
Sections shall survive such termination in addition to the Sections and Articles
set forth to survive in Section 12.5(b):  Sections 2.1; and 3.1, 3.2 and 3.3
(with continued milestone payments reduced by *** percent (***%)); Article 4
(with continued royalty payments reduced by *** percent (***%)) and all other
Sections and Articles governing the

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

21

--------------------------------------------------------------------------------


 

mechanics of milestone and royalty payments hereunder.  The licenses granted by
Roche to VIA shall become perpetual and irrevocable if VIA terminates under
Section 12.2 (a).

 

(b)                                 If VIA terminates this Agreement for any
reason other than Roche’s uncured material breach of this Agreement pursuant to
Section 12.2(a), then VIA’s obligations pursuant to Section 3.1 shall survive
such termination.

 

(c)                                  Termination of this Agreement by VIA shall
not limit VIA’s ability to seek any remedies that may be available for any
breaches of the terms hereof by Roche prior to such termination.

 

12.7                        Rights Upon Roche Termination for Cause and Other
VIA Terminations.  If Roche terminates this Agreement pursuant to Section 12.3,
or VIA terminates this Agreement for convenience pursuant to Section 12.2(b),
then:

 

(a)                                 Reverted Territory; Reverted Products.  The
Territory, in the case of a termination in whole, and the terminated country or
countries (together with their territories and possessions) in the case of a
partial termination, shall be deemed to be the “Reverted Territory” effective as
of the effective date of such termination.  In the case of a partial
termination, the Reverted Territory shall thereafter be excluded from the
Territory for all purposes under this Agreement, but this Agreement will remain
in effect in the remaining Territory.  All Licensed Products in the Reverted
Territory shall, effective upon the effective date of such termination, be
deemed “Reverted Products.”

 

(b)                                 No Further Representations.  The VIA Group
shall discontinue making any representation regarding its status as a licensee
of or distributor for Roche in the Reverted Territory, for all Reverted
Products.  The VIA Group shall cease conducting any activities with respect to
the marketing, promotion, sale or distribution of the Reverted Products in the
Reverted Territory.

 

(c)                                  Technology License.  VIA hereby grants to
Roche, if Roche notifies VIA within thirty (30) days after such termination that
Roche desires to negotiate such a license, the right to negotiate for a period
of sixty (60) days thereafter a license on commercially reasonable terms under
(i) any patent or patent application owned by VIA (or any VIA Affiliate)
covering the Reverted Products having been developed or commercialized by the
VIA Group during the term of this Agreement, and (ii) all Know-How owned or
controlled by VIA and its Affiliates relevant to Reverted Products, solely for
Roche to commercialize Reverted Products in the Reverted Territory, and to
manufacture Reverted Products anywhere in the world for such Commercialization,
and (iii) any Regulatory Filings of VIA in the Reverted Territory.

 

(d)                                 No Further Sales.  VIA covenants that
promptly upon such termination it and its Affiliates and former sublicensees
hereunder shall cease to sell, and thereafter shall not sell, any Reverted
Product in the Reverted Territory prior to three (3) years after the effective
date of termination.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 13

 

INDEMNIFICATION

 

13.1                        Indemnification by VIA.  Subject to Sections 13.3
and 14.14 hereof, VIA hereby agrees to defend, indemnify and hold harmless Roche
and its Affiliates and licensors, and their directors, officers, employees and
agents (“Roche Indemnitees”) from and against any liabilities, losses, fines,
penalties, damages, expenses (including reasonable attorney’s fees and expenses
and expenses incurred in connection with the enforcement of this provision),
resulting from any Third Party suits, actions, or claims brought or threatened
after the Effective Date of this Agreement and which arise out of claims against
Roche Indemnitees brought by Third Parties after the Effective Date of this
Agreement, including but not limited to, any actions in contract (including
breach of warranty) tort (including negligence, strict liability or commercial
torts) which arise, result from, or relate to:

 

(i)                                     any breach of any of the representations
of VIA contained in Section 9.2 hereof,

 

(ii)                                  the gross negligence, recklessness or
willful misconduct of the VIA and its Affiliates; and

 

(iii)                               any development or commercialization
(including without limitation, any manufacture, storage, use or possession) of
Compound, Derivatives, Additional Licensed Compounds or Licensed Product by VIA,
its Affiliates, sublicensees and distributors.

 

Items (i) through (iii) are hereinafter collectively referred to as a “Roche
Loss.”  VIA shall have no obligation to indemnify Roche, to the extent that any
Roche Loss arises out of the gross negligence or willful misconduct of any Roche
Indemnitee or Roche’s breach of this Agreement.

 

13.2                        Indemnification by Roche.  Subject to Sections 13.3
and 14.14 hereof, Roche hereby agrees to defend, indemnify and hold harmless
VIA, its Affiliates and sublicensees, and their directors, officers, employees
and agents (“VIA Indemnitees”) from and against any liabilities, losses, fines,
penalties, damages, expenses (including reasonable attorney’s fees and expenses
and expenses incurred in connection with the enforcement of this provision),
resulting from any Third Party suits, actions, or claims which arise out of
claims against VIA Indemnitees brought by Third Parties after the Effective Date
of this Agreement, including but not limited to, any actions in contract
(including breach of warranty), tort (including negligence, strict liability or
commercial torts) which arise, result from, or relate to:

 

(i)                                     any breach of any of the representations
of Roche contained in Section 9.1 hereof,

 

(ii)                                  the gross negligence, recklessness or
willful misconduct of Roche, its Affiliates or agents, and

 

(iii)                               any development or commercialization
(including without limitation, any manufacture, storage, use or possession) of
Compound, Derivatives, Additional Licensed Compounds or Licensed Product by
Roche or its Affiliates.

 

23

--------------------------------------------------------------------------------


 

Items (i) through (iii) are hereinafter collectively referred to as an “VIA
Loss.”  Roche shall have no obligation to indemnify VIA, to the extent that any
VIA Loss arises out of the gross negligence or willful misconduct of any VIA
Indemnitee or VIA’ breach of this Agreement.

 

13.3                        Indemnification Procedures With Respect to Third
Party Claims.

 

(a)                                 To be eligible to seek indemnification under
this Article 13 in respect to a liability, loss, fine, penalty, damage, expense,
action, or claim brought against such Indemnitee by a Third Party (such claim
hereinafter referred to as a “Third Party Claim”), a VIA Indemnitee or Roche
Indemnitee (each, an “Indemnitee”) shall promptly give written notice thereof to
the Party from whom indemnification is sought (such Party hereinafter referred
to as the “Indemnitor”) within a reasonable period of time after the assertion
of such Third Party Claim by such Third Party; provided, however, that the
failure to provide written notice of such Third Party Claim within a reasonable
period of time shall not relieve the Indemnitor of any of its obligations
hereunder, except to the extent that the Indemnitor is prejudiced by such
failure.  The Indemnitor shall have the right to assume the complete control of
the defense, compromise or settlement of any Third Party Claim (provided that no
settlement of any Third Party Claim shall include any admission of wrongdoing on
the part of an Indemnitee, without the prior written consent of such Indemnitee,
which consent shall not be unreasonably withheld), including, at its own
expense, employment of legal counsel.  At any time thereafter the Indemnitor
shall be entitled to exercise, on behalf of the Indemnitee, any rights which may
mitigate the extent or amount of such Third Party Claim; provided, however, that
if the Indemnitor shall have exercised its right to assume control of such Third
Party Claim, the Indemnitee (i) may, in its sole discretion and at its own
expense (which expense shall not be subject to indemnification hereunder),
employ legal counsel to represent it (in addition to the legal counsel employed
by the Indemnitor) in any such matter, and in such event legal counsel selected
by the Indemnitee shall be required to confer and cooperate with such counsel of
the Indemnitor in such defense, compromise or settlement for the purpose of
informing and sharing information with the Indemnitor; (ii) shall, at its own
expense, make available to Indemnitor those employees, officers and directors or
Indemnitee whose assistance, testimony or presence is necessary or appropriate
to assist the Indemnitor in evaluating and in defending any such Third Party
Claim (provided, however, that any such access shall be conducted in such a
manner as not to interfere unreasonably with the operations of the businesses of
Indemnitee); and (iii) shall otherwise fully cooperate with the Indemnitor and
its legal counsel in the investigation and defense of such Third Party Claim.

 

(b)                                 If the Parties acting in good faith cannot
agree as to the applicability of Section 13.1 and/or 13.2 to a particular Third
Party Claim, then each Party (and its respective Indemnitees) reserves the right
to conduct its own defense of such Third Party Claim and seek indemnification
from the applicable Party upon its resolution.

 

ARTICLE 14

 

GENERAL PROVISIONS

 

14.1                        Force Majeure.  Neither Party shall be held liable
or responsible to the other Party nor be deemed to have defaulted under or
breached this Agreement for failure or delay in fulfilling or performing any
term of this Agreement, other than an obligation to make payments hereunder,
when such failure or delay is caused by or results from fire; flood; earthquake;
tornado; embargo; government regulation; prohibition or intervention; war; act
of war (whether war be declared or not); insurrection; act of terrorism; riot;
civil commotion; strike; lockout; act of God or any other cause

 

24

--------------------------------------------------------------------------------


 

beyond the reasonable control of the affected Party to anticipate, prevent,
avoid or mitigate (a “Force Majeure Event”) so long as the affected Party uses
commercially reasonable efforts to overcome the effects of the Force Majeure
Event; provided, however, that any failure or delay in fulfilling a term of this
Agreement shall not be considered a result of a Force Majeure Event if it arises
from a knowing failure of VIA or Roche to comply with applicable laws and
regulations.

 

14.2                        Further Assurances.  Each Party hereto agrees to
perform such acts, execute such further instruments, documents or certificates,
and provide such cooperation in proceedings and actions as may be reasonably
requested by the other Party in order to carry out the intent and purpose of
this Agreement, including without limitation the registration or recordation of
the rights granted hereunder.

 

14.3                        Severability.  Both Parties hereby expressly
acknowledge and agree that it is the intention of neither Party to violate any
public policy, statutory or common law, rules, regulations, treaty or decision
of any government agency or executive body thereof of any country or community
or association of countries and specifically agree that if any word, sentence,
paragraph, clause or combination thereof in this Agreement is found by a court
or executive body with judicial powers having jurisdiction over this Agreement
or any of the Parties hereto in a final unappealed order, to be in violation of
any such provisions in any country or community or association of countries,
then in such event such words, sentences, paragraphs, clauses or combination
shall be inoperative in such country or community or association of countries
(or reformed, for example but without limitation, to apply for a shorter period
of time, such that their effect is in compliance with law) and the remainder of
this Agreement shall remain binding upon the Parties hereto.

 

14.4                        Notices.  Any notice required or permitted to be
given hereunder shall be in writing and shall be deemed to have been properly
given if delivered in person, or if mailed by registered or certified mail
(return receipt requested) postage prepaid, or by a nationally recognized
overnight courier, or by facsimile (and promptly confirmed by registered,
certified mail, overnight courier or fax receipt), to the addresses given below
or such other addresses as may be designated in writing by the Parties from time
to time during the term of this Agreement.  Any notice sent by overnight courier
or facsimile shall be deemed received on the first business day after posted
with the courier or transmittal.  Any notice sent by registered, certified mail
shall be deemed received on the fourth (4th) business day following the date of
posting.

 

In the case of VIA:

VIA Pharmaceuticals, Inc.

 

750 Battery Street, Suite 330

 

San Francisco California 94111 USA

 

Attention: President

 

 

In the case of Roche:

Hoffmann-La Roche Inc.

 

340 Kingsland Street

 

Nutley, New Jersey 07110

 

Attention: Corporate Secretary

 

 

and:

F. Hoffmann-La Roche Ltd

 

Grenzacherstrasse 124

 

CH-4070 Basel

 

Switzerland

 

Attention: Corporate Law

 

25

--------------------------------------------------------------------------------


 

14.5                        Assignment.  All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the Parties hereto, but
neither this Agreement nor any of the rights, interests or obligations hereunder
of any Party hereto shall be assigned without the prior written consent of the
other Party (which may be withheld for any reason), provided, however, that
either Party may, without such consent, assign this Agreement in whole or in
part (i) to a successor corporation in connection with the transfer or sale of
all or substantially all of its business or assets to which this Agreement
pertains or in the event of the merger or consolidation with another
corporation; and (ii) to an Affiliate.  Any purported assignment in violation of
the preceding sentence shall be void.  Any permitted assignee shall assume all
obligations of its assignor under this Agreement.

 

14.6                        Performance by Affiliates.  Each of Roche and VIA
acknowledge that their obligations and rights under this Agreement may be
performed and exercised by Affiliates of Roche and VIA, respectively. 
Obligations of the Party for which one of its Affiliates is performing hereunder
shall be deemed to extend to such performing Affiliate.  Each of Roche and VIA
guarantee performance of this Agreement by its Affiliates.  Wherever in this
Agreement the Parties delegate responsibility to Affiliates or local operating
entities, the Parties agree that such entities shall not make decisions
inconsistent with this Agreement, amend the terms of this Agreement or act
inconsistently with the foregoing sentence, then the other Party shall be
entitled to proceed against the Party whose Affiliate so breached, and shall not
first be required to proceed against the Affiliate that so breached.

 

14.7                        Publicity.  Except for the details in the press
release to be agreed upon by the Parties, and as required by the rules or
regulations of any stock exchange or regulatory authority or otherwise required
by law or regulation, neither Party, nor any of its Affiliates, shall originate
any publicity, news release or other public announcement that identifies the
other Party, written or oral, relating to the confidential terms or conditions
contained in this Agreement without the prior written approval of such other
Party.  In addition, VIA shall have the right to originate publicity, news
releases and other public announcements relating to Licensed Products if such
publicity, news releases and other public announcements do not identify Roche;
provided that VIA shall provide Roche with an opportunity to review a draft of
any such publicity, news release or other public announcement at least five
(5) business days prior to releasing such publicity, news release or other
public announcement (unless a quicker release is mandated by law).

 

14.8                        Roche Publications.  The Parties recognize the
importance of allowing Roche scientists to have the ability to publish their
results but recognize that such publications have the potential for disclosing
intellectual property.  Accordingly, Roche shall have the right to publish all
documents that (i) have been approved for publication in compliance with Roche’s
internal procedures and (ii) submitted for publication prior to the Effective
Date (drafts of which were disclosed to VIA).  After the Effective Date, Roche
shall not submit for publication any document without the written consent of
VIA, which consent shall be at VIA’s sole discretion.

 

14.9                        Amendment.  The Parties hereto may amend, modify or
alter any of the provisions of this Agreement, but only by a written instrument
that explicitly refers to this Agreement and is duly executed by both Parties
hereto.

 

14.10                 Entire Agreement.  This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof.  All
express or implied agreements and understandings,

 

26

--------------------------------------------------------------------------------


 

either oral or written, heretofore made with respect to such subject matter are
expressly superseded by this Agreement.

 

14.11                 Waiver.  The failure of a Party to enforce at any time for
any period any of the provisions hereof shall not be construed as a waiver of
such provisions or of the rights of such Party thereafter to enforce each such
provisions.

 

14.12                 No Implied Licenses.  Except as expressly and specifically
provided under this Agreement, the Parties agree that neither Party is granted
any implied rights to or under any of the other Party’s current or future
Patents, trade secrets, copyrights, moral rights, trade or service marks, trade
dress, or any other intellectual property rights.

 

14.13                 No Joint Venture.  The Parties agree that the relationship
of Roche and VIA established by this Agreement is that of independent licensee
and licensor.

 

Furthermore, the Parties agree that this Agreement does not, is not intended to,
and shall not be construed to, establish a partnership or joint venture, and nor
shall this Agreement create or establish an employment, agency or any other
relationship.  Except as may be specifically provided herein, neither Party
shall have any right, power or authority, nor shall they represent themselves as
having any authority to assume, create or incur any expense, liability or
obligation, express or implied, on behalf of the other Party, or otherwise act
as an agent for the other Party for any purpose.

 

14.14                 No Third Party Beneficiaries.  Except as otherwise set
forth in Article 13, all rights, benefits and remedies under this Agreement are
solely intended for the benefit of Roche and VIA, and no Third Party shall have
any rights whatsoever to (i) enforce any obligation contained in this Agreement;
(ii) seek a benefit or remedy for any breach of this Agreement; or (iii) take
any other action relating to this Agreement under any legal theory, including
but not limited to, actions in contract, tort (including but not limited to
negligence, gross negligence and strict liability), or as a defense, setoff or
counterclaim to any action or claim brought or made by the Parties.

 

14.15                 Limitation of Liability.  IN NO EVENT SHALL EITHER PARTY
BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND, EVEN If SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES.  IN NO CASE SHALL EITHER
PARTY BE LIABLE FOR ANY REPRESENTATION OF WARRANTY MADE BY THE OTHER PARTY TO
ANY THIRD PARTY.

 

14.16                 Governing Law.  This Agreement is to be construed in
accordance with, and governed by, the laws of the state of Delaware, except in
relation to the principles governing conflict of laws.  This Agreement shall not
be governed by the United Nations Convention of International Contracts on the
Sale of Goods.  Notwithstanding the foregoing, questions affecting the
construction and effect of any Patent shall be determined by the laws of the
country in which such Patent has been granted.

 

14.17                 Headings.  The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

27

--------------------------------------------------------------------------------


 

14.18                 Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same document.

 

14.19                 Dispute Resolution.  The Parties recognize that disputes,
controversies or claims arising out of or relating to this Agreement, or the
breach, termination, or invalidity thereof (each, a “Dispute”) which relate to
either Party’s rights and/or obligations hereunder may from time to time arise
during the term of this Agreement.  The Parties shall seek to amicably resolve
such a Dispute in an expedient manner by mutual cooperation.  To reach amicable
resolution, the Parties agree to first refer the Dispute to their respective
senior-level management, or their designees, for attempted resolution through
good faith negotiations.

 

If the Dispute cannot be resolved within sixty (60) days after the referral to
the senior-level management referred to above, all such disputes shall be
finally resolved and settled in accordance with the provisions of this section:

 

(a)                                 Arbitration Request.  If a party intends to
begin arbitration it must provide written notice (the “Arbitration Request”) to
the other party that the Dispute arising under this Agreement is to be referred
to arbitration administered by the American Arbitration Association (the
“AAA”).  From the date of the Arbitration Request and until such time as any
matter has been finally settled, the running of the time periods as to which
party must cure a breach of this Agreement shall be suspended as to the subject
matter of the Dispute.

 

(b)                                 No Arbitration of Patent Issues.  Unless
otherwise agreed by the parties, a Dispute relating to the validity,
infringement or enforceability of Patents shall not be subject to arbitration,
and shall be submitted to a court of competent jurisdiction.

 

(c)                                  Arbitration Procedure.  The Arbitration
shall be held in New York, New York in accordance with the Commercial
Arbitration Rules of the AAA.  The Parties shall each be responsible for
one-half of any fees or other amounts payable to the AAA or the arbitrator, and
each Party shall bear its own attorneys’ fees and other expenses in connection
with the arbitration.

 

The Parties agree that the procedures set forth in this paragraph shall be the
sole and exclusive means of resolving any and all Disputes.  Judgment on any
award rendered by the arbitrator may be entered in any court having competent
jurisdiction thereof.

 

Remainder of this page intentionally left blank.

 

28

--------------------------------------------------------------------------------


 

In Witness Hereof, the Parties have executed this Agreement effective as of the
Effective Date.

 

 

Hoffmann-La Roche Inc.

 

 

 

By:

/s/ Frederick C Kentz III

 

 

 

Name: Frederick C Kentz III

 

 

Title: VP SECY & GE

 

 

 

F. Hoffmann-La Roche Ltd

F. Hoffmann-La Roche Ltd

 

 

By:

/s/ Nigel Shedil

 

By:

/s/ Stefan Arnold

 

Name: Nigel Shedil

 

Name: Stefan Arnold

 

Title: Vice President

 

Title: Legal Counsel

 

Global Head Licensing

 

 

 

VIA Pharmaceuticals, Inc.

 

 

 

By:

/s/ Lawrence Cohen

 

 

 

Name: Lawrence Cohen, PHD

 

 

Title: Chief Executive Officer

 

 

[Signature Page to Research, Development and Commercialization Agreement]

 

--------------------------------------------------------------------------------


 

Appendix A

 

List of Roche Patent Rights

 

A-1

--------------------------------------------------------------------------------


 

Case
22191

 

Application
Date

 

Application No.

 

Grant
Date

 

Patent No.

 

Expiry
Date

 

Holder

AR

 

19.07.2006

 

P060103084

 

 

 

 

 

19.07.2026

 

Roche Basel

AU

 

11.07.2006

 

2006271721

 

 

 

 

 

11.07.2026

 

Roche Basel

BR

 

11.07.2006

 

PI0613754-7

 

 

 

 

 

11.07.2026

 

Roche Basel

CA

 

11.07.2006

 

2614529

 

 

 

 

 

11.07.2026

 

Roche Basel

CL

 

18.07.2006

 

1863-2006

 

 

 

 

 

 

 

Roche Basel

CN

 

11.07.2006

 

200680026731.7

 

 

 

 

 

11.07.2026

 

Roche Basel

CO

 

11.07.2006

 

08-002.797

 

 

 

 

 

 

 

Roche Basel

CR

 

11.07.2006

 

9644

 

 

 

 

 

 

 

Roche Basel

EC

 

11.07.2006

 

08-8120

 

 

 

 

 

 

 

Roche Basel

EG

 

21.01.2008

 

PCT108/2008

 

 

 

 

 

11.07.2026

 

Roche Basel

EP

 

11.07.2006

 

06792493.6

 

 

 

 

 

11.07.2026

 

Roche Basel

GC

 

19.07.2006

 

6611

 

 

 

 

 

 

 

Roche Basel

IN

 

11.07.2006

 

658/DELNP/2008

 

 

 

 

 

11.07.2026

 

Roche Basel

ID

 

11.07.2006

 

W-00200800220

 

 

 

 

 

11.07.2026

 

Roche Basel

IL

 

11.07.2006

 

188476

 

 

 

 

 

11.07.2026

 

Roche Basel

JP

 

11.07.2006

 

2008-521935

 

 

 

 

 

 

 

Roche Basel

MY

 

19.07.2006

 

PI20063456

 

 

 

 

 

 

 

Roche Basel

MX

 

11.07.2006

 

MX/A/2008/000818

 

 

 

 

 

 

 

Roche Basel

MA

 

11.07.2006

 

30618

 

 

 

 

 

11.07.2026

 

Roche Basel

NZ

 

11.07.2006

 

565190

 

 

 

 

 

11.07.2026

 

Roche Basel

NO

 

11.07.2006

 

20080058

 

 

 

 

 

11.07.2026

 

Roche Basel

PH

 

11.07.2006

 

1-2008-500147

 

 

 

 

 

 

 

Roche Basel

RU

 

11.07.2006

 

2008106058

 

 

 

 

 

11.07.2026

 

Roche Base!

SG

 

11.07.2006

 

200800416-0

 

 

 

 

 

 

 

Roche Basel

ZA

 

11.07.2006

 

2008/00405

 

 

 

 

 

 

 

Roche Basel

KR

 

11.07.2006

 

2008-7001480

 

 

 

 

 

11.07.2026

 

Roche Basel

TW

 

18.07.2006

 

095126242

 

 

 

 

 

 

 

Roche Basel

TH

 

19.07.2006

 

0601003388

 

 

 

 

 

 

 

Roche Basel

US

 

21.07.2005

 

60/701215 Priority

 

 

 

 

 

21.07.2006

 

Roche Nutley

US1

 

18.07.2006

 

11/488870

 

 

 

 

 

 

 

Roche Nutley

US2

 

20.08.2008

 

12/194643

 

 

 

 

 

 

 

Roche Nutley

UA

 

11.07.2006

 

A200801933

 

 

 

 

 

 

 

Roche Basel

VE

 

20.07.2006

 

1684-06

 

 

 

 

 

 

 

Roche Basel

VN

 

11.07.2006

 

1-2008-00403

 

 

 

 

 

11.07.2026

 

Roche Basel

WO

 

11.07.2006

 

PCT/EP2006/064093

 

 

 

 

 

 

 

Roche Basel

 

Case
24361

 

Application
Date

 

Application No.

 

Grant
Date

 

Patent No.

 

Expiry
Date

 

Holder

US

 

20.09.2007

 

60/973846 Priority

 

 

 

 

 

20.09.2008

 

Roche Nutley

US1

 

02.09.2008

 

12/202552

 

 

 

 

 

 

 

Roche Nutley

wo

 

11.09.2008

 

PCT/EP2008/062017

 

 

 

 

 

 

 

Roche Basel

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

2

--------------------------------------------------------------------------------


 

Appendix B

 

Transfer of Know How

 

B-1

--------------------------------------------------------------------------------


 

Document
No

 

Title

 

Author(s)

 

Document
Date

 

Pages

 

Document
Class

 

Center

 

Division

 

Language

 

1015946

 

Results of the in vitro micronucleus test (MNT) with RO*** using a microscale
screening protocol with L5178Y tk mouse lymphoma cells (Study Plan No. 2057M04,
NON-GLP)

 

Kirchner S

 

7/21/2004

 

16

 

research

 

Basel

 

Pharma

 

English

 

1004034

 

Results of the Ames microsuspension assay with RO*** (Study No. 2060M04, non-GLP
screening test for genotoxic activity)

 

Muster W

 

1/5/2005

 

10

 

research

 

Basel

 

Pharma

 

English

 

1024256

 

RO*** THRA: A Two-Week Oral (Intubation) Toxicity and Toxicokinetic
Range-Finding Study in Dogs (Study No. 09925)

 

Visalli T, Lamb M, Pamidimukkala A, Herrott C, Braen A

 

11/20/2007

 

280

 

regular

 

Nutley

 

Pharma

 

English

 

1023567

 

RO*** [THR]: A Two-Week Oral (Intubation) Range-Finding Toxicity and
Toxicokinetic Study in Rats (Study No.09924)

 

Rusin G, Lamb M, Pamidimukkala A, Herrott C, Braen A

 

12/18/2007

 

337

 

regular

 

Nutley

 

Pharma

 

English

 

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

B-1

--------------------------------------------------------------------------------


 

Document
No

 

Title

 

Author(s)

 

Document
Date

 

Pages

 

Document
Class

 

Center

 

Division

 

Language

 

1028177

 

RO*** [THR Agonist]: Evaluation of the Covalent Protein Binding in Rat, Dog,
Monkey and Human Liver Microsomal Incubations Using [14C]RO*** (Study No. 09757)

 

Nangia A, Olejnik N, Yang T J

 

1/14/2008

 

16

 

regular

 

Nutley

 

Pharma

 

English

 

1024674

 

RO***: In Vitro Plasma Protein Binding, Blood to Plasma Ratios and Partitioning
to Red Blood Cells in Human and Various Animal Species (Study No. 10018).

 

Costanza S, Cotler S

 

1/24/2008

 

19

 

regular

 

Nutley

 

Pharma

 

English

 

1028100

 

RO*** [THR Agonist]: Evaluation of the Cytochrome P450 Inhibition (Study
No. 10315) and Time Dependent Inactivation by RO*** Using Human Liver Microsomal
Incubations (Study No. 10315)

 

Chang M, Olejnik N, Yang T J

 

1/28/2008

 

30

 

regular

 

Nutley

 

Pharma

 

English

 

1025882

 

RO***: Evaluation of Thyroid Hormone Agonist for In Vitro Induction Potential in
Primary Human Hepatocyte Cultures (Study No 10182)

 

Frank K B, Ryan A L

 

2/14/2008

 

24

 

regular

 

Nutley

 

Pharma

 

English

 

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

B-2

--------------------------------------------------------------------------------


 

Document
No

 

Title

 

Author(s)

 

Document
Date

 

Pages

 

Document
Class

 

Center

 

Division

 

Language

 

1027865

 

RO***: Respiratory Assessment of Orally Administered RO*** to Plethysmograph
Restrained Male Wistar Rats (WIL Study No. WIL-30039, Roche Study Reference
No. 10349)

 

Staudner H A

 

3/3/2008

 

164

 

regular

 

Nutley

 

Pharma

 

English

 

1028777

 

RO*** (THRA): In Vitro Effect on hERG Current (IKr) Expressed in Human Embryonic
Kidney (HEK) Cells (Roche Study No. 08757)

 

Staudner H A

 

3/4/2008

 

13

 

regular

 

Nutley

 

Pharma

 

English

 

1027864

 

RO***: The Acute Central Nervous System Pharmacological Study of RO*** Following
Oral Administration in Rats Using a Modified Functional Observational Battery
(Roche Study No. 10348, WIL Research Study No. WIL-30040)

 

Staudner H A

 

3/5/2008

 

217

 

regular

 

Nutley

 

Pharma

 

English

 

1027916

 

RO***: Bacterial reverse mutation test (Ames test) - Study No. 2363M07; RCC
Analytic phase No. B69096

 

Gocke E, Flade D

 

5/5/2008

 

56

 

regular

 

Basel

 

Pharma

 

English

 

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

B-3

--------------------------------------------------------------------------------


 

Document
No

 

Title

 

Author(s)

 

Document
Date

 

Pages

 

Document
Class

 

Center

 

Division

 

Language

 

1026150

 

RO*** (THRA): Cardiovascular Assessment in Conscious Radiotelemetry-Implanted
Beagle Dogs Following Oral Gavage Administration (Study No. 09979)

 

Staudner H A, Hirkaler G, Pamidimukkala A, Braen A

 

6/4/2008

 

251

 

regular

 

Nutley

 

Pharma

 

English

 

1026453

 

RO*** (THRA): A Two-Week Oral (Intubation) Exploratory Metabolic and
Pharmacokinetic Study of RO*** with a 2-Week Recovery Period (Study No. 10135)

 

Visalli T, Pamidimukkala A, Herrott C, Braen A P J M

 

7/8/2008

 

310

 

regular

 

Nutley

 

Pharma

 

English

 

1025069

 

RO*** (THR): Evaluation of the Interaction between Drug Efflux Transporters and
RO*** (Study No. 09989)

 

Veerasammy S, Guo A

 

7/30/2008

 

27

 

regular

 

Nutley

 

Pharma

 

English

 

1026833

 

Induction of chromosome aberrations in cultured human peripheral blood
lymphocytes

 

Lloyd M, Flade D, Chételat A A

 

8/7/2008

 

65

 

regular

 

Basel

 

Pharma

 

English

 

1025400

 

Method for determination of RO*** in Dog Plasma by LC/MS/MS (BA Method MS-121)

 

Egan T, Kolis S

 

6/4/2007

 

18

 

method

 

Nutley

 

Pharma

 

English

 

1026961

 

Synthesis of RO***, A Thyroid Hormone Receptor Agonist

 

Shu L, Wang P

 

11/27/2007

 

18

 

method

 

Nutley

 

Pharma

 

English

 

1028106

 

Method for determination of RO*** in Dog and Rat Plasma by LC/MS/MS (BA Method
MS-121)

 

Vidal N, Egan T, Liang Z, Kolis S

 

12/11/2007

 

22

 

method

 

Nutley

 

Pharma

 

English

 

1027730

 

(Case 24361) PRODRUGS OF THYROID HORMONE ANALOGS (RO***)

 

Haynes N E, Scott N R, Tilley J W

 

9/20/2007

 

55

 

patent

 

Nutley

 

Pharma

 

English

 

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

B-4

--------------------------------------------------------------------------------